DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s): 
Claim 16: “the predefined shape is a diamond”.
Claim 17: “the predefined shape is a rectangle”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 16: the specification does not provide proper antecedent basis for the limitation “the predefined shape is a diamond”.
Claim 17: the specification does not provide proper antecedent basis for the limitation “the predefined shape is a rectangle”.
Claim 19: the specification does not provide proper antecedent basis for the limitation “the predefined pattern is a substantially rectangular configuration”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-8 recite the limitation "the reflector (ground plane)" in claim 7, lines 1-3 and claim 8, lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, claim 7 is interpreted by the Examiner to read “The antenna of claim 6…”.

The term “approximately” in claim 9 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “approximately” renders the claimed limitation “the beam of the antenna is angled approximately 30 degrees off of the perpendicular of the plane of the substrate” indefinite because it is unclear how close to 30 degrees is required by the claim. 
For purposes of examination, claim 9 is interpreted by the Examiner to read “…the beam of the antenna is angled 30 degrees off of the perpendicular of the plane of the substrate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kubba et al. (US 20060152422 A1), hereinafter referred to as “Kubba”, in view of Ishibashi et al. (US 20090140938 A1), hereinafter referred to as “Ishibashi”.

Regarding claim 1, Kubba teaches an antenna (figs. 1-3, element 10; para. [0022]) comprising: a substrate (figs. 1-3, element 16; para. [0023]) made of a dielectric material (para. [0023]); a conductive layer (figs. 2-3, elements 20 and 26; para. [0028], [0030]) disposed onto a first surface (fig. 2) of the substrate (figs. 1-3, element 16) forming a pattern (fig. 3), voids (para. [0030], [0039]) in the conductive layer (figs. 2-3, elements 20 and 26) forming a predefined pattern (para. [0030], [0039]); wherein a beam of the antenna (fig. 7; para. [0048]) is angled relative to perpendicular of a plane of the antenna (figs. 1-3, element 10) (para. [0027], [0048]); and wherein the antenna (figs. 1-3, element 10) is circularly polarized (para. [0022]).
Kubba does not explicitly teach the conductive layer being comprised of one or more microwires forming a conductive mesh, wherein each component of the conductive mesh has a predefined shape, voids in the conductive mesh forming a predefined pattern.
Ishibashi teaches the conductive layer (fig. 1, element 1; para. [0114]) being comprised of one or more microwires forming a conductive mesh (para. [0108]-[0109]), wherein each component of the conductive mesh (fig. 1, element 1) has a predefined shape (fig. 1, element 1; para. [0108]-[0109]), voids (fig. 24, elements 32; para. [0214]) in the conductive mesh (fig. 1, element 1; fig. 24, element 30; para. [0214]) forming a predefined pattern (fig. 24, elements 32; para. [0214]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kubba such that the conductive layer being comprised of one or more microwires forming a conductive mesh, wherein each component of the conductive mesh has a predefined shape, voids in the conductive mesh forming a predefined pattern, as described in Ishibashi. Doing so provides a transparent antenna for a vehicle having transparency for giving a good driver's visibility and capable of realizing low resistance required for the antenna (Ishibashi, para. [0010]).
Regarding claim 2, Kubba teaches the substrate (figs. 1-3, element 16) is substantially transparent (para. [0024]-[0025]).  
Regarding claim 3, Kubba teaches the substrate (figs. 1-3, element 16) comprises a component of a vehicle (fig. 1, element 14; para. [0023]).  
Regarding claim 4, Kubba teaches the conductive layer (figs. 2-3, elements 20 and 26) is made of metal (para. [0028], [0030]).  
Kubba does not explicitly teach the microwires are made of metal.  
Ishibashi teaches the microwires (fig. 1, element 1) are made of metal (para. [0108]-[0109]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kubba such that the microwires are made of metal, as described in Ishibashi. Doing so allows for extra fine wires and greater transparency (Ishibashi, para. [0022]).
Regarding claim 5, Kubba teaches the metal is copper (para. [0028]).  
Kubba does not teach the microwires are made of copper. 
Ishibashi teaches the metal is copper (para. [0108]).  
It is also well known in the antenna art that copper is a commonly used material in the antenna art which provides excellent conductivity, while also being abundant, which can save on costs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kubba such that the microwires are made of metal, as described in Ishibashi. Doing so allows for extra fine wires and greater transparency (Ishibashi, para. [0022]), which also provides excellent conductivity and may save on manufacturing costs.
Regarding claim 6, Kubba teaches a reflector (ground plane) (fig. 2, element 32; para. [0035]), wherein the reflector (ground plane) (fig. 2, element 32) is located a predefined distance (fig. 2; para. [0035]-[0036]) from the antenna (figs. 1-3, element 10).  
Regarding claim 14, Kubba teaches the antenna (figs. 1-3, element 10) is right hand circularly polarized (para. [0022]).  
Regarding claim 15, Kubba does not teach the predefined shape is a square.  
Ishibashi teaches the predefined shape is a square (figs. 11(a); para. [0136], [0148]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kubba such that the predefined shape is a square, as described in Ishibashi. Doing so allows for modifying for the desired radiation characteristics.
Regarding claim 16, Kubba does not teach the predefined shape is a diamond.  
Ishibashi teaches the predefined shape is a diamond (fig. 1, element 1; fig. 9; para. [0129]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kubba such that the predefined shape is a diamond, as described in Ishibashi. Doing so allows for modifying for the desired radiation characteristics.
Regarding claim 17, Kubba does not teach the predefined shape is a rectangle.  
Ishibashi teaches the predefined shape is a rectangle (fig. 11(c); para. [0138]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kubba such that the predefined shape is a rectangle, as described in Ishibashi. Doing so allows for modifying for the desired radiation characteristics.
Regarding claim 18, Kubba does not teach the predefined pattern is a substantially spiral configuration.  
Ishibashi teaches the predefined pattern (fig. 32, element 32; para. [0254]) is a substantially spiral configuration (fig. 32, element 32; para. [0254]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kubba such that the predefined pattern is a substantially spiral configuration, as described in Ishibashi. Doing so allows for modifying for the desired radiation characteristics.
Regarding claim 19, Kubba teaches the predefined pattern is a substantially rectangular configuration (para. [0030], [0039]; fig. 5, element 58; para. [0046]).

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubba in view of Ishibashi, as applied to claim 1 above, and further in view of Tombs (US 20190110360 A1), hereinafter referred to as “Tombs”.
Regarding claim 7, as best understood, the combination of Kubba and Ishibashi, as modified, does not teach the reflector (ground plane) comprises of a reflector (ground plane) substrate and a reflector (ground plane) conductive layer applied onto a first surface of the reflector (ground plane) substrate.  
Tombs teaches the reflector (ground plane) (fig. 3, element 360; para. [0041]) comprises of a reflector (ground plane) substrate (fig. 3, element 150; para. [0034]) and a reflector (ground plane) conductive layer (fig. 3, element 360) applied onto a first surface of the reflector (ground plane) substrate (fig. 3, element 150).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Kubba and Ishibashi such that the reflector (ground plane) comprises of a reflector (ground plane) substrate and a reflector (ground plane) conductive layer applied onto a first surface of the reflector (ground plane) substrate, as described in Tombs. Doing so allows for a transparent antenna device that can reflect the signals from the antenna towards a certain direction.
Regarding claim 8, as best understood, the combination of Kubba and Ishibashi, as modified, does not teach the reflector (ground plane) conductive layer is a mesh pattern formed by one or more reflector (ground plane) microwires.  
Tombs teaches the reflector (ground plane) conductive layer (fig. 3, element 360) is a mesh pattern formed by one or more reflector (ground plane) microwires (para. [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Kubba and Ishibashi such that the reflector (ground plane) conductive layer is a mesh pattern formed by one or more reflector (ground plane) microwires, as described in Tombs. Doing so allows for a transparent antenna device that can reflect the signals from the antenna towards a certain direction.
Regarding claim 10, the combination of Kubba and Ishibashi, as modified, does not teach the substrate is flexible.  
Tombs teaches the substrate is flexible (para. [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Kubba and Ishibashi such that the substrate is flexible, as described in Tombs. Doing so allows for mounting the antenna on a variety of surfaces and protecting the antenna from the environment (Tombs, para. [0045]).
Regarding claim 11, the combination of Kubba and Ishibashi, as modified, does not teach the substrate conforms to a shape of a surface on which it is mounted.  
Tombs teaches the substrate (fig. 3, element 150) conforms to a shape of a surface on which it is mounted (para. [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Kubba and Ishibashi such that the substrate conforms to a shape of a surface on which it is mounted, as described in Tombs. Doing so allows for mounting the antenna on a variety of surfaces and protecting the antenna from the environment (Tombs, para. [0045]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kubba in view of Ishibashi, as applied to claim 1 above, and further in view of Egawa et al. (WO 2005117204 A1), hereinafter referred to as “Egawa”.
Regarding claim 9, as best understood, Kubba teaches the beam of the antenna (figs. 1-3, element 10) is angled approximately 20 degrees off of the perpendicular of the plane of the substrate (figs. 1-3, element 16) (fig. 7; para. [0048]).  
The combination of Kubba and Ishibashi, as modified, does not teach the beam of the antenna is angled approximately 30 degrees off of the perpendicular of the plane of the substrate.  
Egawa teaches the beam of the antenna (figs. 1A and 3A, element 105; para. [0062] of attached translation) is angled approximately 30 degrees off (fig. 4B; para. [0069]-[0070]) of the perpendicular of the plane of the substrate (fig. 3B, element 108; para. [0062]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Kubba and Ishibashi such that the beam of the antenna is angled approximately 30 degrees off of the perpendicular of the plane of the substrate, as described in Egawa. Doing so allows for directivity for the desired communication (Egawa, para. [0071]). Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kubba in view of Ishibashi, as applied to claim 1 above, and further in view of Talty et al. (US 20170324141 A1), hereinafter referred to as “Talty”.
Regarding claim 12, Kubba teaches the antenna covers at least one frequency band used by a satellite (para. [0006]).  
The combination of Kubba and Ishibashi, as modified, does not teach the antenna covers at least one frequency band used by a Global Navigation Satellite System (GNSS).  
Talty teaches the antenna covers at least one frequency band used by a Global Navigation Satellite System (GNSS) (para. [0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Kubba and Ishibashi such that the antenna covers at least one frequency band used by a Global Navigation Satellite System (GNSS), as described in Talty. Doing so allows for vehicle navigation capabilities.
Regarding claim 13, the combination of Kubba and Ishibashi, as modified, does not teach the at least one frequency band is a Global Positioning System (GPS) L1 band.  
Talty teaches the at least one frequency band is a Global Positioning System (GPS) L1 band (para. [0030] – the range encompasses the GPS L1 band).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Kubba and Ishibashi such that the at least one frequency band is a Global Positioning System (GPS) L1 band, as described in Talty. Doing so allows for vehicle navigation capabilities.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s Disclosure. Caminita et al. (WO 2020244743 A1) is cited to teach the beam of the antenna is angled approximately 30 degrees off of the perpendicular of the plane of the substrate, relevant to claim 9 of the claimed invention. Goto (US 5175561 A) is cited to teach a spiral shaped slot and a tilted beam, relevant to claims 1 and 18 of the claimed invention. Yoshida (US 20080030394 A1) is cited to teach an antenna comprising: a substrate made of a dielectric material; a conductive layer disposed onto a first surface of the substrate forming a pattern, voids in the conductive layer forming a predefined pattern; wherein a beam of the antenna is angled relative to perpendicular of a plane of the antenna, relevant to claim 1 of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leah Rosenberg/
Examiner, Art Unit 2845
12/07/2022

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845